95 F.3d 1158
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Clarence SHAK, Plaintiff-Appellant,v.David FONG, individually and as a Judge of the DistrictCourt of the First Circuit, State of Hawaii;State of Hawaii, Defendants-Appellees.
No. 96-15212.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 26, 1996.

Before:  BROWNING, SCHROEDER and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Clarence Shak appeals pro se the district court's judgment on the pleadings in favor of the State of Hawaii and Judge David Fong in Shak's 42 U.S.C. § 1983 action alleging that he was arrested without probable cause for contempt of court.  We affirm.


3
We agree with the district court that Shak's claims against the State of Hawaii and Judge Fong in his official capacity are barred by the Eleventh Amendment,  see Pena v. Gardner, 976 F.2d 469, 472 (9th Cir.1992), and his claims against Judge Fong in his individual capacity are barred by the doctrine of judicial immunity,  see Ashelman v. Pope, 793 F.2d 1072 (9th Cir.1986) (en banc).


4
The appellees' request for an award of fees and costs pursuant to Fed.R.App.P. 38 is denied "without prejudice to the appellees requesting such an award of fees and costs in a separately filed motion."   Gabor v. Frazer, 78 F.3d 459 (9th Cir.1996).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3